Exhibit 10.5

 

WARRANT HOLDER SUPPORT AGREEMENT

 

This WARRANT HOLDER SUPPORT AGREEMENT (this “Agreement”), dated as of March 9,
2020, is made and entered into by and between Alyeska Investment Group LP, a
Delaware limited partnership (together with its successors, the “Holder”), and
Legacy Acquisition Corp., a Delaware corporation (“Legacy”). Holder and Legacy
shall be referred to herein from time to time collectively as the “Parties”.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Share Exchange Agreement (as defined below).

 

WHEREAS, Legacy and Blue Valor Limited, a company incorporated in Hong Kong,
entered into that certain Amended and Restated Share Exchange Agreement, dated
as of December 2, 2019 (the “Amended and Restated Share Exchange Agreement”), as
amended by that certain First Amendment to the Amended and Restated Share
Exchange Agreement, dated as of the date hereof (the “Amendment,” and the
Amended and Restated Share Exchange Agreement as amended by the Amendment is
referred to herein as the “Share Exchange Agreement”);

 

WHEREAS, as of the date hereof, the Holder is the record and Beneficial Owner
(such record and Beneficial Ownership, to “Own”, be the “Owner” of or be “Owned”
by) of 1,470,002 Purchaser Warrants that were issued to investors in Legacy’s
initial public offering (the “Public Warrants”);

 

WHEREAS, the Share Exchange Agreement provides that Legacy will use its
reasonable best efforts to obtain the vote or consent of the holders of at least
65% of the outstanding Public Warrants (the “Approval”) to amend that certain
Warrant Agreement between Legacy and Continental Stock Transfer & Trust Company,
dated as of November 16, 2017 (as amended from time to time, the “Warrant
Agreement”), to provide, among other things, that each outstanding Public
Warrant and each outstanding Purchaser Warrant that was issued to the Sponsor in
the private placement that closed simultaneously with Legacy’s initial public
offering (each, a “Private Placement Warrant”) shall no longer be exercisable to
purchase one-half share of Purchaser Common Shares for $5.75 per half-share
(subject to adjustment as provided in the Warrant Agreement) and instead shall
be converted solely into the right to receive (i) if, at the Closing, the
aggregate gross cash in the trust fund established by Legacy for the benefit of
its public stockholders and the proceeds received by Legacy under the
Subscription Agreements equals at least $225 million, $1.00 in cash or (ii) if,
at the Closing, the aggregate gross cash in the trust fund established by Legacy
for the benefit of its public stockholders and the proceeds received by Legacy
under the Subscription Agreements is less than $225 million, $0.50 in cash and
0.055 of a Purchaser Common Share (it being understood that Sponsor has
indicated it intends to exchange its Private Placement Warrants for O.11
Purchaser Common Share per Private Placement Warrant) (the “Warrant Agreement
Amendments”); and

 

WHEREAS, the Share Exchange Agreement contemplates that the Parties will enter
into this Agreement concurrently with the entry into the Amendment.

 



 

 



 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. Representations and Warranties. The Holder represents and warrants to Legacy
that the following statements are true and correct:

 

(a) The Holder has the requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Holder. This Agreement has been duly and validly executed and
delivered by the Holder and constitutes a valid, legal and binding agreement of
the Holder, enforceable against the Holder in accordance with its terms.

 

(b) The Holder is the Owner of 1,470,002 Public Warrants (the “Subject
Warrants”) as of the date hereof, which constitutes all of the warrants in
Legacy held by the Holder and its Affiliates as of the date hereof. The Holder
has valid, good and marketable title to the Subject Warrants, free and clear of
all Liens (other than Liens pursuant to this Agreement or any other Additional
Agreements and transfer restrictions under applicable Law or under the
certificate of incorporation or bylaws of Legacy). Except for this Agreement,
the Holder is not party to any option, warrant, purchase right, or other
contract or commitment that could require the Holder to sell, transfer, or
otherwise dispose of the Subject Warrants. Except as set forth in this
Agreement, the Holder is not a party to any voting trust, proxy or other
agreement or understanding with respect to the voting of the Subject Warrants
and the Holder has sole voting power and sole dispositive power with respect to
all Subject Warrants, with no restrictions on the Holder’s rights of voting or
disposition pertaining thereto and no Person other than the Holder has any right
to direct or approve the voting or disposition of any of the Subject Warrants.

 

(c) The execution, delivery and performance by it of this Agreement and the
consummation by the Holder of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the governing
documents of the Holder, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Holder is a
party or by which its properties or assets may be bound, (iii) violate any Order
or Law of any governmental Authority applicable to the Holder or its
Subsidiaries, or any of their respective properties or assets (including the
Subject Warrants), as applicable, or (iv) result in the creation of any Lien
(other than Liens pursuant to this Agreement or any other Additional Agreements
to which it is subject or bound and transfer restrictions under applicable Law
or under the certificate of incorporation or bylaws of Legacy) upon its assets
(including the Subject Warrants), except in the case of clauses (ii), (iii) and
(iv) above, for violations which would not reasonably be expected to materially
impact, impair or delay or prevent the ability of the Holder to consummate the
transactions contemplated by this Agreement or have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.

 



2

 



 

2. Agreements of Holder.

 

(a) Voting. The Holder hereby irrevocably and unconditionally agrees that from
the date hereof, unless and until this Agreement is terminated in accordance
with its terms, the Holder shall affirmatively vote all Subject Warrants (or
cause them to be voted) or, if applicable, execute written consents in respect
thereof, (i) for the adoption of the Warrant Agreement Amendments, (ii) against
any action or agreement (including, without limitation, any amendment of any
agreement) that Holder knows would result in a breach of any representation,
warranty, covenant, agreement or other obligation of Legacy set forth in the
Share Exchange Agreement, or of the Holder contained in this Agreement, and
(iii) against any agreement (including, without limitation, any amendment of any
agreement), amendment or other Legacy action that is intended or would
reasonably be expected to prevent, impede, interfere with or delay obtaining the
Approval, consummating the Warrant Agreement Amendments or any of the other
transactions contemplated by the Share Exchange Agreement. Any such vote shall
be cast (or such written consent shall be given) by the Holder in accordance
with such procedures relating thereto so as to ensure that such vote (or written
consent) is duly counted, including for purposes of establishing and determining
that a quorum is present and for purposes of duly recording the results of such
vote (or written consent). The Holder shall retain at all times the right to
vote all Subject Warrants in its sole discretion and without any other
limitation on those matters other than those set forth in this Section 2(a) that
are at any time, or from time to time, presented for consideration to and for a
vote by the holders of Public Warrants generally.

 

(b) Exchange. Unless this Agreement shall have been terminated in accordance
with its terms, the Holder shall (i) as promptly as legally permissible and in
any event not later than the second (2nd) Business Day next following the
effectiveness of the Warrant Agreement Amendments, validly exchange (or cause to
be exchanged) all of the Subject Warrants in accordance with the terms of the
Warrant Agreement Amendments, and (ii) not thereafter withdraw (or cause to be
withdrawn) any Subject Warrants so exchanged; provided, further, to the extent
Legacy determines, in its sole discretion, that it is advisable to conduct a
tender offer for the Purchaser Warrants for the same consideration contemplated
by the Warrant Agreement Amendments (the “Offer”) instead of obtaining the
Approval, the Holder shall (x) as promptly as practicable and in any event not
later than the second (2nd) Business Day following the commencement of such
Offer, validly tender (or cause to be tendered) into the Offer all of the
Subject Warrants, pursuant to and in accordance with the terms of the Offer, and
(y) not thereafter withdraw (or cause to be withdrawn) any Subject Warrants so
tendered pursuant to the Offer.

 

(c) Publication. The Holder hereby consents to Legacy publishing and disclosing
in the Purchaser SEC Documents the Holder’s identity and ownership of Subject
Warrants and the nature of the Holder’s commitments, arrangements and
understandings pursuant to this Agreement.

 

(d) After Acquired Securities. Any and all Purchaser Warrants as to which the
Holder acquires Ownership after the date hereof and prior to termination of this
Agreement shall constitute Subject Warrants, as applicable, for all purposes of
this Agreement.

 

3. Covenants.

 

(a) Subject to the terms and conditions of this Agreement, the Holder hereby
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by
Section 2 of this Agreement.

 



3

 



 

(b) From the date hereof until the earlier of the Closing and the termination of
the Share Exchange Agreement in accordance with its terms, the Holder hereby
unconditionally and irrevocably agrees that it shall not, without the prior
written consent of Legacy, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder, with respect to any Subject Warrants Owned by it,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Subject
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Subject Warrants Owned by it, whether any such transaction is to be settled
by delivery of such securities, in cash or otherwise, (iii) except as provided
by this Agreement, deposit any Subject Warrants into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any Subject Warrants, or (iv) publicly announce any intention to
effect any transaction specified in clauses (i), (ii) or (iii); provided,
however, that a Holder may either (x) permit its prime broker to hold Subject
Warrants as part of a custodian arrangement or (y) pledge Subject Warrants in
connection with the Holder’s regular course debt financing arrangements, so long
as, in each case (with respect to clauses (i), (ii) and (iii)), such Holder
retains all of its rights to tender or exchange such Subject Warrants in the
Offer and its voting rights with respect to such Subject Warrants and is not
otherwise limited or restricted in performing its obligations under this
Agreement at any time prior any termination of this Agreement.

 

(c) Until any termination of this Agreement in accordance with its terms, the
Holder shall promptly notify Legacy of the number of Purchaser Warrants, if any,
as to which the Holder acquires Ownership after the date hereof.

 

4. Termination. This Agreement shall terminate, and have no further force and
effect, if the Share Exchange Agreement is terminated in accordance with its
terms prior to the Closing.

 

5. Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

6. Successors and Assigns. This Agreement shall be binding upon and inure solely
to the benefit of the Parties hereto and their respective successors and
permitted assigns. This Agreement shall not be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Party hereto. Any attempted assignment of this Agreement not in accordance with
the terms of this Section 6 shall be void.

 

7. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, all of the Parties hereto.

 

8. Governing Law. This Agreement shall be governed by the internal law of the
State of New York, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of New
York.

 



4

 



 

9. Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
Parties intend that there shall be added as a part of this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be
possible that is valid and enforceable.

 

10. Notices. Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given: (a) if by hand or recognized courier
service, by 4:00PM on a Business Day, addressee’s day and time, on the date of
delivery, and otherwise on the first Business Day after such delivery; (b) if by
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested. Notices shall be
addressed to the respective Parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a Party shall
specify to the others in accordance with these notice provisions:

 

If to Legacy:

Address: 1308 Race Street Suite 200 Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: +1 (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: 1 (404) 736-7891

 

Email: Gerry.Williams@us.dlapiper.com

 

If to the Holder:

Address: 77 West Wacker Drive, Suite 700, Chicago, IL 60601

Attention: Brent Cunningham

Telephone: (312)899-7900

Email: brent.cunningham@alyeskagroup.com

 

with a copy to:

Name:

Address:

Attention:

Telephone:

Email:

 

11. Entire Agreement. This Agreement, the Share Exchange Agreement and the
Additional Agreements constitute the entire agreement among the Parties hereto
with respect to the subject matter hereof, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

  LEGACY:       LEGACY ACQUISITION CORP.         By: /s/ Edwin J. Rigaud  
Name:  Edwin J. Rigaud   Title: Chairman and Chief Executive Officer        
HOLDER:         ALYESKA INVESTMENT GROUP LP         By: /s/ Jason A. Bragg  
Name: Jason A. Bragg   Title: Chief Financial Officer

 

 

6



 

 

 

